Citation Nr: 1417904	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for a psychiatric disorder, to include depression.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to May 1961, from October 1961 to August 1962, and from December 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appeared for a Travel Board hearing in May 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This appeal requires multiple areas of evidentiary development before the Board can proceed with a decision on the merits of the claims.  First, there appear to be non-VA federal disability records not currently associated with the claims file.  During his hearing, the Veteran reported drawing Social Security Administration (SSA) disability benefits since 1995 and noted that he was also drawing benefits from the Railroad Retirement Board.  The Veteran submitted a copy of his application for Railroad Retirement Board and indicated that it would be more likely to have pertinent medical records than the SSA, but the Board finds that, to ensure the most complete evidentiary record, medical reports from both agencies need to be obtained, if possible, upon remand.  38 C.F.R. § 3.159(c)(2) (2013).

There are also questions of whether further medical documentation needs to be obtained.  As to type II diabetes mellitus, the Veteran reported treatment from "Dr. Williams" (now reportedly at a private hospital in Houston) two years after his separation from service, but no records from that treatment provider are currently contained in the claims file.  He has reported treatment from the Houston VA Medical Center (VAMC) since 1994 and also described knee x-rays from two months earlier and psychiatric treatment from two to three months earlier, but the claims file as currently constituted only includes VA treatment records dated from 2002 through July 2012.  Further search efforts for complete treatment records are thus necessary.  38 C.F.R. § 3.159(c).

Finally, the Veteran will need to be reexamined for his claimed psychiatric disorder.  (Parenthetically, the Board notes that this disorder was claimed as depression, but the Board has recharacterized it as a claim for service connection for a psychiatric disorder to include depression in view of Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  The Veteran's January 2013 VA psychiatric examination report indicates that the diagnosed depressive disorder, not otherwise specified, was "less likely than not...caused by or a result of any treatment of anxiety" and that it was recommended that he be assessed by a neuropsychologist in order to more clearly delineate the nuances of his separately diagnosed cognitive disorder.  This action was never taken, and in light of that fact and the absence of a clear nexus opinion addressing the causal relationship, if any, between a diagnosed Axis I psychiatric disorder and service, a reexamination is necessary under 38 C.F.R. § 3.159(c)(4).  Such an opinion is particularly vital, as the Veteran was treated for an anxiety neurosis in December 1961, during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran must be furnished with a further 38 C.F.R. § 3.159(b) notice letter and be requested to provide information as to post-service treatment, including from Dr. Williams for type II diabetes mellitus.  For each non-VA treatment provider, he is requested to complete a signed release form.

2.  The RO must request all VA treatment records from the Houston VAMC since 1994, records corresponding to disability benefit grants from SSA and the Railroad Retirement Board, and all other medical/mental health records corresponding to signed release forms from the Veteran.  All records received by the RO must be added to the claims file.  If any search request has negative results, this must be fully documented in the claims file.

3.  Then, the Veteran must be afforded a VA psychiatric examination (or examinations, if appropriate), conducted by a psychiatrist and a neuropsychologist.  The examiners must review the entire claims file, including pertinent Virtual VA and VBMS records.  Based upon the claims file review, the history presented by the Veteran, and the examination findings, the examiners must render a multi-axial diagnosis and, for each diagnosed psychiatric disorder, the examiners must determine whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service.  If any symptoms are clearly delineated as being attributable to a non-psychiatric/mental disorder, this should be noted in the report(s).  All opinions must be supported by a detailed rationale in (a) typewritten report(s).

4.  After ensuring that all development has been fully accomplished as requested above, the appeal must be readjudicated.  If any determinations remain unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



